Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page11ofof18
                                                                    18PageID
                                                                       PageID873
                                                                              1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   In re RASHEED KARIM ALLEN,
                                                       Case No. 6:19-cv-1921-Orl-31EJK
         Respondent.
   ____________________________/

       REPORT AND RECOMMENDATION OF THE GRIEVANCE COMMITTEE

          Pursuant to U.S. Magistrate Judge Embry J. Kidd’s Order dated June 16, 2020 (the

   “Referral Order”) on the matter of attorney Rasheed Karim Allen’s (“Respondent”) conduct,

   the Grievance Committee of the U.S. District Court for the Middle District of Florida, Orlando

   Division (the “Committee” and the “Middle District of Florida,” respectively) reports and

   recommends as follows:

                                        BACKGROUND

          I.      Respondent’s Practice Before the Middle District of Florida

          Respondent has been member of the Florida Bar since April 14, 2011. During that time

   period, Respondent has appeared in twenty-two cases in Middle District of Florida, with eleven

   of those cases remaining open. A chart reflecting the case number, case name, and current

   status of each case in which Respondent as appeared is attached hereto as Exhibit A.

          II.     The Mackey Case

          The main conduct at issue relates to the case of Mackey v. Fairwinds Credit Union,

   No. 6:19-cv-1921-Orl-31EJK. On April 3, 2020, the Defendant filed a motion (Doc. 23)

   seeking an extension of time to respond to discovery propounded by Respondent’s client, the

   Plaintiff. In the motion, Defendant’s counsel stated that she had attempted to confer with

   Respondent by telephone or email on March 30, April 1, April 2, and April 3, but did not
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page22ofof18
                                                                    18PageID
                                                                       PageID874
                                                                              2




   receive a response, and thus was unable to confer with Respondent, as required by the Local

   Rules, to determine if Plaintiff consented to the relief requested prior to filing the motion. The

   same day, the Court entered an order (Doc. 24) requiring Respondent to meet and confer with

   Defendant’s counsel on or by April 6, 2020, and advising both parties that they were “expected

   to meet and confer in good faith, and promptly after being contacted by opposing counsel” and

   that failure to do so “may result in the imposition of sanctions against the offending party.”

   Thereafter, Respondent consented to the relief requested in the motion, Defendant filed a

   statement advising the Court of the same (Doc. 25), and the Court entered an order (Doc. 26)

   granting Defendant’s motion and extending Defendant’s deadline to respond to Plaintiff’s

   outstanding discovery to April 27, 2020.

          On May 13, 2020, Defendant filed a renewed motion to compel (Doc. 27) seeking entry

   of an order requiring Plaintiff to more fully respond to Defendant’s interrogatories to Plaintiff

   and to produce documents responsive to Defendant’s request for production to Plaintiff. The

   same day, the Court scheduled the Renewed Motion to Compel for hearing on May 20, 2020.

          The next day, May 14, 2020, Respondent filed a motion to compel (Doc. 30) seeking

   entry of an order requiring Defendant to provide more complete written answers to Plaintiff’s

   interrogatories and produce responsive documents in response to Plaintiff’s request for

   production. Plaintiff’s motion stated that on March 24, 2020, “the undersigned had a call with

   counsel for Defendant to confer in [sic] discovery requests” and that “on April 27, 2020, the

   undersigned had another call with counsel for Defendant to confer on the discovery requests.”

   (Id. ¶¶ 3–4.) Additionally, the motion contained a Certificate of Good Faith Conference, as




                                                   2
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page33ofof18
                                                                    18PageID
                                                                       PageID875
                                                                              3




   required by the Local Rules, stating that Respondent conferred with Defendant’s counsel via

   telephone on March 24 and April 27:

          Plaintiff’s counsel conferred with Defendant’s counsel via telephone calls on
          March 24th and April 27th to obtain the outstanding discovery responses and
          Defendant has failed to provide the requested responses [sic] discovery and
          responsive documents.

   The Court scheduled a hearing on Plaintiff’s motion at the same date and time as Defendant’s

   motion (May 20, 2020). (Doc. 31.)

          On May 18, 2020, Defendant filed a response (Doc. 32) stating that Plaintiff did not, in

   fact, confer with Defendant’s counsel on the issues raised in Plaintiff’s motion to compel, and

   Respondent’s representation to the Court was false. Defendant’s response states that the

   telephone calls that occurred on March 24 and April 27 were scheduled by Defendant’s counsel

   for the purpose of discussing Plaintiff’s allegedly deficient discovery responses and that

   Defendant’s discovery responses were not served until after the April 27 telephone call.

          At the May 20, 2020 hearing, the Court asked Respondent about the exact timing and

   content of the referenced calls:

          THE COURT: So when did you discuss the fact that you believe the
          [Defendant’s discovery] responses were insufficient?

          MR. ALLEN: Well, during [the April 27] call we had talked about other issues
          but also came back to the outstanding documents. And I had not received the
          interrogatories as of yet.

          But in terms of the documents, there was no documents provided and that I had
          a chance to actually review the responses as well as the responses to the requests
          to produce.

          THE COURT: That was after the 27th, right? You said you received the
          responses on the 27th.

          MR. ALLEN: Yes.


                                                  3
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page44ofof18
                                                                    18PageID
                                                                       PageID876
                                                                              4




          THE COURT: Did you then discuss with your opposing counsel the
          deficiencies that you – I believe that you’ve identified in the discovery
          responses after you received them?

          MR. ALLEN: Not a follow-up call, Your Honor, no.

   (Transcript of May 20, 2020 Hearing (“Transcript”) at 15:14-16:6.)

          Thereafter, the Court issued an Order to Show Cause (Doc. 41) directing Respondent

   to “show cause in writing why he should not be sanctioned for intentionally misrepresenting

   to the Court in his certification in Doc. 30 that he has complied with Local Rule 3.01(g).”

   Respondent replied stating that the admitted misrepresentation was “clarified” at the hearing

   and there have been other instances where attorneys were not sanctioned for failing to comply

   with Rule 3.01(g) (Doc. 42). At the June 11, 2020 hearing on the Court’s Order to Show Cause,

   Respondent relied upon his written response.

          On June 16, 2020, the Court issued its Order admonishing Respondent to and referred

   the matter to this Committee. (Doc. 45.) As set forth in the Court’s Order, this is not the first

   time that Respondent has been sanctioned for his conduct as an attorney. On October 10, 2019,

   the Supreme Court of Florida issued a public reprimand to Respondent based on his lack of

   diligence in representing his clients. See The Florida Bar v. Rasheed Karim Allen, No. SC18-

   2110 (Fla. Oct. 10, 2019). In the Order, the Court identified many other instances of neglect

   and misconduct by Respondent, which have been included below to provide background and

   context for the Grievance Committee’s recommendation.




                                                  4
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page55ofof18
                                                                    18PageID
                                                                       PageID877
                                                                              5




          III.    Issues Involving Respondent in Other Middle District of Florida Cases

          It is Respondent’s conduct in the Mackey case that caused the Committee the most

   concern. But as set forth below, Respondent has a pattern of conduct of failing to know or

   follow the Federal Rules of Civil Procedure and Local Rules, which also concerns the

   Committee.

                  A.      The Muller Case

          In the case of Muller v. Lake Forest Family Dentistry, No. 6:19-cv-1215-Orl-WWB-

   DCI, the District Judge adopted a report and recommendation to dismiss the case after

   Respondent failed to respond to the motion to dismiss (Docs. 32, 41). Prior to the District

   Judge’s adoption of the report and recommendation, Respondent filed a “motion for relief”

   under Fed. R. Civ. P. 60(b). (Doc. 35.) The Court denied the motion, noting that no judgment

   had actually issued at the time. (Doc. 40.)

                  B.      The Spoerer Case

          In the case of Spoerer v. King, No. 6:19-cv-1216-Orl-41GJK, in front of Magistrate

   Judge Gregory J. Kelly, Respondent filed a motion for leave to file a first amended complaint

   (Doc. 17), but the motion was denied for failure to comply with Local Rules 3.01(a) and

   3.01(g).

          In this same case, an Order to Show Cause was issued on September 26, 2019, due to

   the failure to file a case management report (Doc. 20), and Respondent stated in his response

   that “the deadline was missed through inadvertence.” (Doc. 24.)




                                                 5
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page66ofof18
                                                                    18PageID
                                                                       PageID878
                                                                              6




          On November 15, 2019, Respondent filed a motion for leave to file a second amended

   complaint (Doc. 32) and once again failed to comply with Local Rules 3.01(a) and 3.01(g).

   (Doc. 33.)

          On November 27, 2019, the defendant filed a motion to compel (Doc. 34) against

   Respondent, and Respondent failed to respond. As a result, on December 12, 2019, the Court

   granted the motion and awarded attorney’s fees and costs, finding that: (1) Respondent violated

   the Federal Rules of Civil Procedure; (2) Respondent failed to fulfill discovery obligations; (3)

   the motion to compel was deemed unopposed; (4) Respondent was given an opportunity to

   respond to Defendant’s request for attorney’s fees and costs and failed to do so; and (5) none

   of the exceptions in Rule 37(a)(5)(A)(i)-(iii) applied. (Doc. 35, p. 3.)

          On December 12, 2019, Respondent filed a motion for relief from judgment, blaming

   his failure to respond on an “unexpected staffing change.” (Doc. 36.) The Court’s Order

   (Doc. 41) highlights several recurring themes with regard to Respondent’s conduct, namely,

   that he blamed a lot of his mishaps on “unexpected staffing changes,” he has made

   misrepresentations and/or omissions that are misleading in his motions, and he has been non-

   responsive to opposing counsel and failed to comply with Local Rule 3.01(g) on multiple

   occasions.

          On December 12, 2019, Respondent filed an amended motion for leave to file a second

   amended complaint (Doc. 38). As with the prior two attempts, the motion was denied for failure

   to comply with Local Rule 3.01(a). (Doc. 40.)




                                                   6
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page77ofof18
                                                                    18PageID
                                                                       PageID879
                                                                              7




          On January 22, 2020, the Court granted in part and denied in part a defendant’s motion

   to dismiss the plaintiff’s first amended complaint. (Doc. 45). The court noted that the plaintiff

   failed to respond to the motion. (Id. at 2, 3–4.)

          On February 20, 2020, a defendant filed another motion to compel against the plaintiff.

   (Doc. 48.) On March 25, 2020, the Court granted the motion in part and denied it in part.

   (Doc. 55.) The Court’s Order noted Respondent’s “failure to communicate.” (Id.) The Order

   then details the breakdown in communication between the attorneys and provides guidance on

   Local Rule 3.01(g). (Id.)

          On February 21, 2020, a defendant filed a motion for sanctions against Respondent

   personally, as well as his law firm. (Doc. 49.) On April 8, 2020, the Magistrate Judge

   recommended that sanctions be denied: “The Court could find that Plaintiff’s lawyer acted

   negligently, but the record does not support a finding that he acted recklessly or that his conduct

   was tantamount to bad faith.” (Doc. 58, p. 5 (emphasis added).)

                  C.      The Dunn Case

          In the case of Dunn v. Raytheon Co., No. 6:19-cv-1325-Orl-40DCI, Respondent’s

   concerning conduct was also present. On August 16, 2019, the Court issued a show cause order

   for Respondent to show cause regarding his failure to comply with the Court’s Related Case

   Order and Interested Persons Order. (Doc. 10.) Respondent stated that the failure was “a result

   of inadvertence of Plaintiff’s counsel.” (Doc. 13.) The order was subsequently discharged.

   (Doc. 14.)

          On January 23, 2020, the defendant filed a motion to compel discovery from

   Respondent (Doc. 22). The Court denied the motion to compel because it did not appear that



                                                   7
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page88ofof18
                                                                    18PageID
                                                                       PageID880
                                                                              8




   counsel had conferred in person or over the phone in a good-faith effort to resolve the issues

   raised in the motion and because the plaintiff belatedly produced the discovery following the

   filing of the motion. (Doc. 24.) The Court specifically set forth the requirements of

   Rule 3.01(g) and noted that the case “exemplifies the need for such a conferral.” (Id.)

          On March 4, 2020, the defendant filed another motion to compel. (Doc. 27.)

   Respondent filed an opposition, which was stricken for failing to follow the formatting

   requirements of the Local Rules. The Court then granted the motion because Respondent

   conceded that timely responses were not made to any of the discovery at issue. (Doc. 36.)

          On April 30, 2020, the defendant filed another motion to compel. (Doc. 38.) The Local

   Rule 3.01(g) certificate noted that several attempts were made to confer, to no avail. (Id. at 21.)

   On May 1, 2020, the Court denied the motion without prejudice for failure to comply with

   Local Rule 3.01(g), and the Court directed Respondent to contact Defendant’s counsel and

   confer in good faith via telephone concerning the discovery matters raised in the motion or

   noted that sanctions would follow. (Doc. 39.)

                  D.      The Willis Case

          In the case of Willis v. Raytheon Co., No. 6:19-cv-1351-Orl-41EJK, Respondent was

   required to pay the fees and costs incurred by the defendant in filing a motion to compel “given

   the unreasonable delay in Plaintiff responding to the discovery requests.” (Doc. 47, p. 2.)

   Moreover, following the filing of another motion to compel, the 3.01(g) certification detailed

   multiple efforts to contact Respondent, to no avail. (Doc. 51.)




                                                   8
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJKDocument
                             Document
                                    711 Filed
                                         Filed11/03/20
                                               01/12/21 Page
                                                         Page99ofof18
                                                                    18PageID
                                                                       PageID881
                                                                              9




                  E.      The McFall Case

          In the case of McFall v. Charter Communications Inc., No. 6:19-cv-1797-Orl-78LRH,

   on February 10, 2020, the defendant filed a motion to compel against Respondent. (Doc. 26.)

   The Rule 3.01(g) certificate detailed the difficulties that counsel for the defendant was having

   in trying to meet and confer with Respondent. (Id. at 10–11.) Respondent’s response (Doc. 27)

   was stricken because it again did not comply with the formatting requirements of the Local

   Rules. (Doc. 28.) Ultimately, the motion to compel was withdrawn after the Respondent again

   belatedly served responses to the discovery requests after the motion to compel was filed.

   (Doc. 29.)

                  F.      The Knezevic Case

          In the case of Knezevic v. Health Plan One, Inc., No. 6:19-cv-2255-Orl-28GJK, an

   Order to Show Cause was issued against Respondent as to why the case should not be

   dismissed for failure to serve the Defendant. (Doc. 14.)

                  G.      The Perez Case

          In the case of Perez, Jr. v. Orange County, Florida, No. 6:19-cv-2298-Orl-28LRH, an

   Order to Show Cause was issued against Respondent as to why the case should not be

   dismissed for failure to serve the Defendant.

                  H.      The Aragon-Duque Case

          In the case of Aragon-Duque v. Florida Department of Education Vocational

   Rehabilitation Office, No. 6:20-cv-215-Orl-31EJK, the Court issued a Show Cause Order

   against the Respondent for failure to respond to the Related Case Order and Interested Persons




                                                   9
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 10
                                                             10 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 882
                                                                             10




    Order. (Doc. 7.) On March 17, 2020, Respondent responded once again citing to “inadvertence

    of Plaintiff’s counsel.” (Doc. 10.)

                    I.      The England Case

            In the case of England v. Midwest Transportation, Inc., No. 6:20-cv-269-Orl-41LRH,

    an Order to Show Cause was issued against Respondent for failure to prosecute. (Doc. 11.)

    The Order was later discharged after Respondent responded. (Doc. 16.)

                    J.      The Aburand Case

            In the case of Jairo Aburand v. Haines City, Florida, No. 8:19-cv-2305-T-60AAS, the

    Court noted that Respondent filed an untimely amended complaint without seeking leave to

    amend. (Doc. 27.) Nevertheless, the Court accepted the amended complaint “in the interest of

    judicial economy.” (Id.)

                                                STANDARDS

            Rule 4-1.3 of the Florida Rules of Professional Conduct requires that: “A lawyer shall

    act with reasonable diligence and promptness in representing a client.” The comments to that

    Rule provide: “A lawyer’s workload must be controlled so that each matter can be handled

    competently.”

            Rule 4-3.2 requires that: “A lawyer shall make reasonable efforts to expedite litigation

    consistent with the interests of the client.” The comments provide: “Dilatory practices bring

    the administration of justice into disrepute.”

            Rule 4-3.3 requires that: “A lawyer shall not knowingly: (1) make a false statement of

    fact or law to a tribunal or fail to correct a false statement of material fact or law previously

    made to the tribunal by a lawyer . . . .”



                                                     10
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 11
                                                             11 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 883
                                                                             11




                                       RECOMMENDATION

           The Committee’s investigation included a review of: (i) the Referral Order; (ii) the

    dockets of each of the cases identified above; (iii) the transcript from the May 20, 2020 hearing

    in the Mackey case; (iv) an August 18, 2020 letter from Respondent’s attorney, Ari C. Shapiro,

    to the Committee (“Respondent’s Letter”), in response to a letter from the Committee seeking

    Respondent’s responses to the Referral Order; and (v) dockets of other cases involving

    Respondent.

           As an initial matter, the Committee finds that Respondent’s conduct has evidenced a

    pattern of failing to comply with the Federal Rules of Civil Procedure and the Local Rules.

    Respondent was (or should have been) aware of the importance of complying with the

    Local Rules because Respondent had multiple motions denied for failure to comply with the

    Local Rules, including Local Rule 3.01(g) (requiring parties to confer in a good faith effort to

    result the issues raised by the motion), on several occasions and in different cases. As stated

    by Magistrate Judge Kidd during the May 20, 2020 hearing in the Mackey case, there is a

    serious concern about a “pattern that has become very obvious in these cases in which in over

    two-thirds of [Respondent’s] cases [Respondent has] either had a motion to compel decided

    against [Respondent], [Respondent] had orders to show cause issued against [him], [or]

    Respondent had sanctions that have been issued, all related to these discovery issues.”

           While Respondent’s repeated technical violations of the applicable rules is undoubtedly

    concerning, the Committee finds that Respondent’s conduct in the Mackey case was

    significantly more egregious. Evidently aware of the need for a certification that a good-faith

    conference took place in order to comply with Local Rule 3.01(g), Respondent falsely stated



                                                   11
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 12
                                                             12 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 884
                                                                             12




    that two such good-faith conferences had taken place—when they indeed had not. Both calls

    referenced by Respondent occurred before Respondent received Defendant’s discovery

    responses, and it is now undisputed that the substance of Defendant’s responses was not

    discussed on the calls in compliance with the requirements. As such, Respondent’s certification

    to the Court that he undertook the necessary meet-and-confer on the substance of the motion

    was clearly false. Additionally, when confronted with his misstatement at the May 20, 2020

    hearing, the Committee finds that Respondent’s answers to the Court were unclear and

    confusing and did not absolve Respondent of responsibility.

           The Committee also finds the timing of Respondent’s motion to be concerning.

    Respondent filed his motion to compel almost immediately after the Plaintiff filed a motion to

    compel and before the imminent hearing on Plaintiff’s motion. After the Court received

    Plaintiff’s competing motion to compel, the Court predictably scheduled a hearing on

    Plaintiff’s motion for the same date and time as Defendant’s motion. Given these

    circumstances, it is plausible that Respondent sought to obtain an improper litigation advantage

    by filing an offensive motion that would be considered by the Court at the May 20, 2020

    hearing without going through the necessary 3.01(g) hoops. Regardless, what is clear is that

    Respondent filed the motion with a misleading and inaccurate certification of counsel. In

    essence, he misrepresented himself to the Court.

           Respondent’s Letter states that by late 2019, Respondent was handling thirty (30) cases

    just in the Middle District of Florida alone and that this caseload was overwhelming for him

    and his case manager. Respondent’s Letter also informed the Committee that Respondent’s

    case manager resigned unexpectedly in October 2019 and, unbeknownst to Respondent,



                                                  12
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 13
                                                             13 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 885
                                                                             13




    numerous tasks in his federal cases were only partially completed (if at all). Respondent’s

    Letter also admits that his conduct was unethical and that he should have come clean when

    given the opportunity to do so by Magistrate Judge Kidd.

           The Committee has read and considered Respondent’s Letter and hopes that

    Respondent is serious about taking steps to reform his legal practice going forward. The

    Committee appreciates the time and thought put into Respondent’s response. However, the

    promises of future action in Respondent’s Letter do not absolve Respondent’s prior pattern of

    neglect of the applicable rules (including Fla. R. Prof’l Conduct 4-1.3 and 4-3.2, requiring

    diligence and timeliness, as well as Local Rule 2.04(h), requiring cooperation between counsel)

    and most egregiously, his false statement to the Court in the Rule 3.01(g) certification

    (violating Fla. R. Prof’l Conduct 4-3.3, requiring candor with the Court).

           Based on the Committee’s investigation and the facts laid out above, the Committee

    concludes that serious sanctions are in order. The Committee finds that Respondent evidenced

    a pattern of unprofessionalism that not only delayed the Court system and the administration

    of justice, but also negatively impacted his clients. In the Mackey case, Respondent has violated

    the Florida Rules of Professional Conduct and the Local Rules. In short, Respondent has not

    demonstrated the competence and professionalism necessary to practice in the Middle District

    of Florida.

                                           CONCLUSION

           Accordingly, the Committee RECOMMENDS that the Court enter an Order as follows:

           1.      Referring Respondent to the Florida Bar;




                                                   13
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 14
                                                             14 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 886
                                                                             14




           2.      Suspending Respondent from the Bar of the Middle District of Florida for a

    period of at least twelve (12) months, effective as of thirty (30) days from the date of the Order

    on this Recommendation, which time is intended to permit Respondent to deal with his existing

    caseload and protect the interests of his existing clients during his suspension, and lasting until

    the reinstatement conditions below are met;

           3.      Prohibiting Respondent from taking on new cases in the Middle District of

    Florida, effective as of the date of the Order and lasting unless and until he is reinstated to the

    Bar of the Middle District of Florida pursuant to the reinstatement conditions below;

           4.      Ordering that, once Respondent is reinstated to the Bar of the Middle District

    of Florida, Respondent is prohibited from taking on more than ten (10) cases in the Middle

    District of Florida at any one time, absent prior Court approval, for a period of twelve (12)

    months after reinstatement; and

           5.      Setting the following reinstatement conditions, which must be met before

    Respondent is permitted to petition the Bar of the Middle District of Florida for reinstatement:

                   a.      Submit to the Florida Bar for a “Comprehensive Evaluation”;

                   b.      Attend and complete the Florida Bar’s Professionalism Workshop and

                           the Stress Management Workshop during the period of the suspension;

                   c.      Attend and complete all aspects of a Law Practice Management CLE;

                   d.      Attend and complete all aspects of the Practicing with Professionalism

                           CLE;




                                                    14
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 15
                                                             15 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 887
                                                                             15




                  e.     Pay all outstanding monetary sanctions, fees, and costs levied against

                         him, in any federal, state, or disciplinary actions, including those

                         sanctions that may be ordered by this Court;

                  f.     Complete all remediation ordered by the Florida Bar, if any;

                  g.     Complete all remediation ordered by any court, including reporting of

                         any sanctions orders levied by any court to the appropriate parties;

                  h.     Re-read the Florida Rules of Professional Conduct and the Local Rules

                         of this Court in full and certify in writing to this Court that he has done

                         so; and

                  i.     Report to the Court the completion of subparagraphs (a) through (h) of

                         this paragraph on or before the date marking the end of the suspension

                         period.

           The Committee asks that this Recommendation be filed in the docket of the above-

    captioned case and that copies be provided to all judges in the Middle District of Florida

    presiding over a case in which Respondent is counsel of record (see Exhibit A below). The

    Committee also requests that the Clerk serve a copy of this Recommendation on the

    Florida Bar should Judge Kidd so order.




                                                 15
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 16
                                                             16 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 888
                                                                             16




           Respectfully submitted,

                                             /s/ Lauren Millcarek
                                             Lauren Millcarek, Esq.
                                             Florida Bar No. 100317
                                             lmillcarek@shutts.com
                                             Chair
                                             Grievance Committee
                                             U.S. District Court
                                             Middle District of Florida
                                             Orlando Division

    Dated: October 30, 2020.




                                        16
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 17
                                                             17 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 889
                                                                             17




                                          Exhibit A

     Case Number     Case Name                                     Current Status
     6:12-cv-1320-   Liberty Life Assurance Co. of Boston v.       Closed 2/19/14
     RBD-TBS         Devillavilla
     7:17-cv-120-    Rene v. Lawson                                Closed 7/11/17
     GAP-DCI
     6:18-cv-614-    Powell v. Morgan Prop. Solutions, Inc.        Closed 12/13/19
     CEM-LRH
     6:18-cv-1898-   Gowan v. Universal City Dev. Partners, Ltd.   Closed 4/23/19
     RBD-LRH
     6:19-cv-241-    Rodriguez v. Osceola Cty. School Board        Closed 7/18/19
     CEM-LRH
     6:19-cv-1215-   Muller v. Lake Forest Family Dentistry        Closed 9/11/20
     WWB-DCI
     6:19-cv-1216-   Spoerer v. King                               Closed 6/29/20
     CEM-GJK
     6:19-cv-1325-   Dunn v. Raytheon Co.                          Closed 8/7/20
     PGB-DCI
     6:19-cv-1351-   Willis v. Raytheon Co.                        Closed 7/6/20
     CEM-EJK
     6:19-cv-1701-   Hunter v. Orange Cty.                         Filed 8/29/19 [Open]
     RBD-EJK
     6:19-cv-1797-   McFall v. Charter Comm’cns                    Filed 9/16/19 [Open]
     WWB-LRH
     6:19-cv-1921-   Mackey v. Fairwinds Credit Union              Filed 10/7/19 [Open]
     GAP-EJK
     6:19-cv-2068-   Adrien v. Sears Roebuck & Co.                 Filed 10/28/19 [Open]
     ACC-GJK
     6:19-cv-2255-   Knezevic v. Health Plan One, Inc.             Closed 6/30/20
     JA-GJK
     6:19-cv-2298-   Perez Jr. v. Orange Cty., Fla.                Filed 12/5/19 [Open]
     JA-LRH




                                              17
Case
 Case6:19-cv-01921-GAP-EJK
      6:21-mc-00002-GAP-EJK Document
                             Document711 Filed
                                         Filed 11/03/20
                                               01/12/21 Page
                                                        Page 18
                                                             18 of
                                                                of 18
                                                                   18 PageID
                                                                      PageID 890
                                                                             18




     6:20-cv-80-         Moore v. Raytheon Co.                    Closed 7/7/20
     WWB-EJK
     6:20-cv-215-        Aragon-Duque v. Fla. Dep’t of Ed.        Filed 2/7/20 [Open]
     GAP-EJK             Vocational Rehab. Off.
     6:20-cv-269-        England v. Midwest Transportation Inc.   Filed 2/17/20 [Open]
     CEM-LRG
     8:19-cv-2305-       Jairo Aburand v. Haines City, Fla.       Filed 9/16/19 [Open]
     TPB-AAS
     8:19-cv-2351-       Mccahuey, Jr. v. Haines City, Fla.       Filed 9/23/19 [Open]
     MSS-AAS
     8:19-cv-3111-       Jackson v. Haines City, Fla.             Filed 12/18/19 [Open]
     WFJ-CPT
     8:19-cv-3137-       Cardinal v. Haines City, Fla.            Filed 12/20/19 [Open]
     TPB-TGW


    ORLDOCS 18166588 1




                                                  18
